IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 922
                                          :
APPOINTMENT TO THE CONTINUING             : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                     :


                                        ORDER

PER CURIAM

         AND NOW, this 21st day of November, 2022, Barry M. Simpson, Esquire, Dauphin

County, is hereby appointed as a member of the Continuing Legal Education Board for a

term of three years, commencing January 1, 2023.